DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/16/2021 has been entered.
Response to Amendment
The amendments to Claim 8 overcome the previously presented 35 USC 112b rejection (as presented in the office action dated 8/16/2021). Applicant’s arguments with respect to the drawing objection presented in the office action dated 08/16/2021 are persuasive and the objection is withdrawn. 
Applicant’s arguments with respect to claims 1 and 22 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation " a specimen bag comprising one or more components of tissue segmentation devices " in line 2. It is unclear as to how many components are required for this limitation. It is unclear if the limitation is meant to require one or more components of tissue segmentation devices (note plural “devices”) as a whole i.e. at least one component from the whole group of “devices” (so there may be only one component), or one or more components of each of the tissue segmentation devices (so a minimum of two components). Clarification is requested. For examination purposes, the limitation is interpreted as at least one component from at least one device of the plural devices.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such claim limitation(s) is/are: one or more mechanisms for pulling in claims 15 and 16.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 1-11, 13, 14, 17, 19, 20, and 22 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Polo (US 9364253).
Regarding claim 1, Polo discloses a tissue cutting device (shown in Figs. 1 and 13) comprising:
	a specimen bag (catching bag (27)) (Fig. 13) comprising one or more components of tissue segmentation devices (inner blade (5) (Fig. 13) (col. 15 lines 4-14);
[The examiner notes that the embodiment of Fig. 13 is considered to anticipate the claims; however, Figs. 1-3 are referenced for like features that are not shown in Fig. 13.]
a flexible ring (outer blade 4) (Fig. 13) (col. 10 lines 34-37), the flexible ring configured to form a top opening of the specimen bag (27) (Fig. 13) (col. 15 lines 4-14 disclose that the bag is coupled to the outside of the outer blade (4);
a cannula assembly of cutting device (1) (Fig. 1) comprising:
an inner tube handle portion (internal tube (2) is fixed to the proximalmost trigger of handle (18) which that controls the inner tube by further squeezing the handle (18) to pull the distal end of the internal tube (2) and bend neck (11) in a superior direction (see Figs. 1-3) (col. 13 lines 33-48) and
an outer tube portion (external tube (3))  (Fig. 1-3);

a connector carrier (formed by ribbons 6' and 7' of the extension member) (Fig. 13; (col. 5 lines 1-22)), the connector carrier configured to:
retain the at least one connector housing (28) (col. 5 lines 14-22), and wherein the at least one connector housing (28) is in an interior of the connector carrier (6',7') (col. 5 lines 14-22); and reside within an interior of the cannula assembly (see Fig 1), and wherein the connector carrier  (formed by ribbons 6' and 7' of the extension member) can be moved from a position within the cannula assembly (see Fig. 1) to outside the cannula assembly (see Figs. 2 and 3).
Regarding claim 2, Polo discloses wherein the one or more connector pins (29) connect to the one or more components of tissue segmentation devices (inner blade (5)) via. ribbons (6', 7') (col. 5 lines 14-31), and wherein the one or more components of tissue segmentation devices (inner blade 5) are disposed within the specimen bag (27) [col. 15 lines 4-14 disclose that the bag is coupled to the outside of the outer blade (4) therefore the inner blade (5) is disposed within the outer blade (4) and the specimen bag (27)].
Regarding claim 3, Polo discloses wherein the at least one connector housing (28) and the one or more connector pins (29) connect to at least one additional piece of tissue segmenting equipment (the at least one additional piece of tissue segmenting equipment is interpreted as the left and right ends (25, 26) of the inner blade (5) which are coupled to the left and right cutout end of the inferior extension member (7) (col. 6 lines 9-24)) [Note: the limitation “at least one additional piece of tissue segmenting equipment” is broad and can be interpreted as such because all the structure, as a whole, in the device  work together with the blades to allow the blades to function; as long as it connects or is coupled to the blades which are used to segment tissue, it can be interpreted as “at least one additional piece of segmenting equipment”.]
Regarding claim 4, Polo discloses wherein the specimen bag (27) is configured to [capable of being] be rolled up and stored within the cannula assembly in a first retracted position (retracted position shown in Fig. 1) [Note: the phrase “configured to” is interpreted as functional language, therefore the device of Polo need only to be capable of performing the function. The specimen bag (27) of Polo shown in embodiment Fig. 13 is capable of being rolled up and stored within the interior of the external tube (3) of the cannula assembly].
Regarding claim 5, Polo discloses wherein the cannula assembly is configured to [capable of advancing] advance the specimen bag (27) into an open position by pushing the inner tube handle portion [the cannula assembly is actuated by squeezing the inner tube handle portion i.e. proximal most trigger of handle (18) which retracts the external tube (3) proximally and exposes the blades (4,5) distally (See Figs. 1-3)].
Regarding claim 6, Polo discloses wherein the flexible ring (4) is configured to [capable of being] be disposed in a folded [collapsed] position with the specimen bag within the cannula assembly in a first retracted position (col. 11 lines 8-12 and 61-65).
Regarding claim 7, Polo discloses wherein the flexible ring (4) and specimen bag (27) are configured to [capable of being] be pushed into a second advanced position outside the cannula assembly (col. 12 lines 27-30 and 32-35) (Fig. 2) , and wherein the flexible ring (4) retains a top portion of the specimen bag in an open position (Fig. 13).
Regarding claim 8, Polo discloses wherein in a first retracted position (shown in Fig. 1), the specimen bag (27), flexible ring (1), and connector carrier (formed by ribbons 6' and 7' of the extension member) are retained within the cannula assembly (see Fig. 1), the specimen bag (27) being closer to a distal end of the cannula assembly than the connector carrier (see Fig. 13 which shows that the specimen bag (27) is at the distal end of the extension member), and wherein at least a portion of the flexible ring (4) is configured to [capable of] slide from a proximal end of the cannula assembly [defined 
Regarding claim 9, Polo discloses wherein the flexible ring (4) is configured to [capable of sliding] slide out of the distal end of the cannula assembly (see Figs. 1, 2, and 13) (col. 12 lines 11-17), push the specimen bag (27) out of the distal end (see Fig. 13), and retain the top opening of the specimen bag in an open position in a second extended position (see Figs. 1-3; and 13).
Regarding claim 10, Polo discloses wherein the flexible ring (4) is configured to [capable of being] be retracted into the cannula assembly around the connector carrier (28) while closing (at least partially) the top opening of the specimen bag (see Figs. 1 and 2) (col. 12 lines 9-17) [note: the outer blade (4) closes i.e. gets smaller when the being retracted into the cannula assembly when going into a collapsed state (col. 11 lines 58-65) and leaving the specimen bag substantially outside of the cannula assembly [during the initial retraction of the flexible ring into the cannula assembly, the bag can be left substantially outside of the cannula assembly before being completely retracted].
Regarding claim 11, Polo discloses wherein the at least one connector housing (slot (28)) within the connector carrier (ribbons 6', 7') is configured to lay in a first flat position (see Figs. 1, 2, and 13).
Regarding claim 13, Polo discloses wherein the at least one connector housing (slot (28)) disposed in the extension member (6’,7’) of the device is removable [note: the limitation fails to indicate from where, or from what element, the connector housing is removable from, in reference to or relative to the entire device; therefore the limitation is interpreted as the connector housing being removable [with the entire device] from the body once the procedure has been completed (col. 14 lines 4-9)].
Regarding claim 14, Polo discloses wherein the one or more connector pins (29) within the at least one connector housing (slot (28)) disposed in the extension member (6’,7’) of the device is removable [note: the limitation fails to indicate where the one or more connector pins within the at 
Regarding claim 17, Polo discloses wherein the connector carrier (ribbons 6', 7') is configured to be disposed in a protected position [note: the protected position is interpreted as the covered position when the ribbons (6’, 7’) are completely covered by the external tube (3) in the natural configuration (see Fig. 1; col. 12 lines 11-17)] inside the cannula assembly  (see Fig. 1) and secured by a mechanical anchor [pin (37) in optional crossbars (8 and 9) (Fig. 5A) (col. 12 lines 5-17)] when the specimen bag (27) is open (col. 14 lines 47-54).
Regarding claim 19, Polo discloses wherein the one or more components of tissue segmentation devices comprise one or more cutting wires [under broadest reasonable interpretation, wire is defined as " metal in the form of a usually very flexible thread or slender rod" per Merriam-Webster Dictionary https://www.merriam-webster.com/dictionary/wire; therefore the cutting blade (5) is interpreted as the one or more cutting wires since it is disclosed in Polo that the blade 5 is formed from "flexible thin metals" and are designed for cutting (col. 10 lines 34-46).
Regarding claim 20, Polo discloses wherein the at least one additional piece of tissue segmenting equipment  (interpreted as the left and right ends (25, 26) of the inner blade (5)) comprises a tensioning mechanism assembly (motor (21)) [note: the motor (21) is interpreted as the tension mechanism assembly because the motor retracts the extension members (6’,7’) in a rapidly reciprocating motion which causes the blades to oscillate (see Figs. 5A) in order to morcellate tissue (col. 11 lines 30-35).
Regarding claim 22, Polo discloses a tissue cutting device (shown in Figs. 1 and 13) comprising:
a specimen bag (catching bag (27)) (Fig. 13)

a cannula assembly of cutting device (1) (Fig. 1) comprising:
 an inner tube handle portion (internal tube (2) is fixed to the proximalmost trigger of handle (18) which that controls the inner tube by further squeezing the handle (18) pulls the distal end of the internal tube (2) and bending neck (11) in a superior direction (see Figs. 1-3) (col. 13 lines 33-48) and
an outer tube portion (external tube (3))  (Fig. 1-3);
wherein the cannula assembly is configured to advance and retract the flexible ring (see Figs. 1-3) (col. 12 lines 5-34);
at least one connector housing (segmental slot (28)), the at least one connector housing (28) comprising one or more connector pins (pin (29)) (Fig. 13) (col. 5 lines 14-22);
a connector carrier (formed by ribbons 6' and 7' of the extension member) (Fig. 13; (col. 5 lines 1-22)), the connector carrier configured to:
retain the at least one connector housing (28) (col. 5 lines 14-22), and wherein the at least one connector housing (28) is in an interior of the connector carrier (6',7') (col. 5 lines 14-22); and reside within an interior of the cannula assembly (see Fig 1), and wherein the connector carrier  (formed by ribbons 6' and 7' of the extension member) can be moved from a position within the cannula assembly (see Fig. 1) to outside the cannula assembly (see Figs. 2 and 3).
wherein the one or more connector pins (29) attach to one or more tissue segmentation components (inner blade (5)) integrated within the specimen bag (27) (see Fig. 13) [note: the connector pin (29) is attached to the inner blade (5) by their common connection with ribbons/rods (6,7)];
a tensioning mechanism assembly (motor (21)) (see Fig. 1), the tensioning mechanism assembly (21) configured to: 

apply tension to the one or more tissue segmentation components (inner blade (5)) [thereby causing the blade to move in a reciprocating motion (col. 5 lines 32-44)]
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim 12 is rejected under 35 U.S.C. 103 as being unpatentable over Polo (US 9364253).
Regarding claim 12, Polo discloses all of the limitations set forth above in claim 11, including wherein the at least one connector housing (slot (28)) within the connector carrier (ribbons 6', 7') is configured to lay in a first flat position (see Figs. 1, 2, and 13). Furthermore, Polo discloses wherein the connector carrier (extension members 6’,7’) are configured to lay in a second upright position (see Fig. 3). However, Polo is silent as to where the connector housing within the connector carrier is located during the step of bending the neck (11) of the inner tube (2) while the cannula assembly transitions from the first flat position (Fig. 1) to the second upright position (Fig. 3). 
Polo teaches that the rods 6 and 7 (which are analogous to ribbons 6',7'; see col. 5 lines 1-9) are flexible to allow bending (col. 4 lines 52-61) (see Fig. 3) wherein the neck (11) of the internal tube (2) allows the internal tube (2) to articulate in the superior, upright direction (see Fig. 3 and 11) (col. 12 lines 36-56) [note: Polo also discloses that the preferred "a" angle of full articulation include 30-45 degrees but the blades are preferably perpendicular to the tissue, therefore the neck (11) is capable of articulating 90 degrees in a full upright position].
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify the ribbons (6',7') in Polo to be bendable like the rods (6,7) and to have the entire distal end of the device [including the neck (11), rods (6,7) and internal tube (2)] of Polo to bend in an upright position in order to prevent the device from getting jammed in the tissue and/or  prevent the handle from hitting the side of the table or abdominal wall since the user only has to squeeze the handle to maneuver the neck of the device instead of positioning the device upward manually i.e. making it ergonomically advantageous (col. 12 lines 48-56).
Claim 21 is rejected under 35 U.S.C. 103 as being unpatentable over Polo (US 9364253) in view of Kim et al. (US 10695091) [hereinafter Kim].
Regarding claim 21, Polo discloses all of the limitations set forth above in claim 3, including wherein the at least one connector housing (28) and the one or more connector pins (29) connect to at 
Kim discloses a tissue capture and removal device (abstract) in the same field of endeavor comprising a specimen bag (container (200)) (See Fig. 20) comprising one or more components of tissue segmentation devices (cutter (400) comprising cutter blade (408) (see Fig. 22A); wherein the blade (408) comes in various blade varieties (408a, 408b, and 408c) (shown in Fig. 21) that oscillate via. the reciprocating motion of the cutter (400) in order to morcellate tissue (similar to the blades in Polo) and uses radio frequency (RF) energy application on the blades in order to optimize the cutting of tissue (col. 31 lines 57-62 and col. 32 lines 5-13).
It would have been obvious to one of ordinary skill in the art before the effective filing date of
the claimed invention to modify inner blade [which includes the left and right ends (25, 26)] in Polo to include the ability to use radio frequency (RF) energy application as taught in Kim in order to optimize the cutting of tissue during the procedure (col. 31 lines 57-62 and col. 32 lines 5-13).

Allowable Subject Matter
Claims 15, 16, and 18 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAUREN DUBOSE whose telephone number is (571)272-8792.  The examiner can normally be reached on Monday-Friday 7:30am-5pm.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Elizabeth Houston can be reached on 571-272-7134.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/LAUREN DUBOSE/Examiner, Art Unit 3771       

/KATHLEEN S HOLWERDA/Primary Examiner, Art Unit 3771